DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of the response, filed 01/25/2021, with respect to the rejection(s) of claim(s) 1-2, 3-4, 5, 9-10 under 35 U.S.C. 102(a)(1) as being anticipated by Kraft et al (US 2016/0108285)/ the rejection(s) of claims 8, 11, 12-14 under 35 U.S.C. 103 as being unpatentable over Cavanaugh et al (US 2016/0107289) in view of Shi et al (US 2016/0314989) ( particularly the arguments that unlike the claims 1, 11-12, Kraft indicates in paragraph[0023] various amino acid derivatives, not underivatized amino acids; Kraft does not provide any indication of using amino acids as claimed , nor in the particular amount claimed; there would have been no reasonable expectation of modifying Shi to particularly select the amino acids claimed, and applying the formulation to Kraft and/or Cavanaugh because Shi may describe using amino acids, precisely a combination of two, but Shi relates to copper substrates) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration and search, a new ground(s) of rejection of claims 1-3, 17-20 under 35 U.S.C 102 and 35 U.S.C 103 is made in view of newly cited reference of Shi et al (US 2016/0027657) and previously cited reference of Cavanaugh ( US 2016/0107289)  as set forth in detail below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

         Claim(s) 1-2, 3-4, 5, 6-7, 9-10, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanaugh et al (US 2016/0107289) 
   Cavanaugh discloses a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt (see abstract), and wherein the chemical mechanical polishing has a pH about 7 ( page 7, para 0063) and comprises silica abrasive particles/inorganic particles ( page 3, para 0027), cobalt corrosion inhibitor/a surfactant such as N-Cocoylsarcosinate ( page 4, para 0038), 5-C 20-alkyl group, a C 5-C 20-alkenyl group, a C 5-C 20-alkylacyl group or a C 5-C 20-alkenylacyl group and S is a sulfonic acid derivative, an amino acid derivative and a phosphoric acid derivative since the applicants disclose that " According to the invention, the used CMP composition (Q) comprises (B) an anionic surfactant of the general formula (I) R-S (I), R may preferably be C 5-C 20-alkyl group, a C 5-C 20-alkenyl group, a C 5-C 20-alkylacyl group or a C 5-C 20-alkenylacyl group, more preferably R may be hexyl, septyl, octyl, nonyl, decyl, hexenyl, septenyl, octenyl, nonyl, decenyl, undecenyl, dodecenyl, oleoyl, lauroyl or cocoyl most preferably R may be hexyl, septyl, octyl, nonyl, decyl, hexenyl, octenyl, decenyl, dodecenyl, oleoyl, lauroyl or cocoyl particular preferably R may be hexyl, oleoyl, lauroyl or cocoyl. S may preferably be a sulfonic acid derivative, an amino acid derivative or a phosphoric acid derivative or a salt thereof, more preferably S may be sulfonic acid, benzene sulfonic acid, sarco-sine, glutamic acid, phosphoric acid or mono phosphoric acid ester or salts thereof, most preferably S may be sulfonic acid, benzene sulfonic acid, sarcosine, glutamic acid or phosphoric acid or salts thereof, particular preferably S may be benzene sulfonic acid, sarcosine, glutamic acid or phosphoric acid or salts thereof, R and S are linked together by a chemical bond for example by forming an amide, an phosphoric acid ester, a sulfonic acid ester or a substituted benzene sulfonic acid. These anionic surfactants may be used either individually or in combination or as their salts individually or in combination.For example compound (B) of general formula (I) may be N-Oleoylsarcosine, N-Lauroylsarco-sine, N-Cocoylsarcosine, 4-Dodecylbenzene sulfonic acid, N-Cocoylglutamate ora phosphoric acid hexyl ester" on page 8 of the instant specification, glycine/amino acid in an amount of 0.004 to 0.2 wt % based on the total CMP composition (page 5, para 0037-0038, 
 Regarding claims 2-3, Cavanaugh discloses that the CMP composition comprises colloidal silica particles/colloidal inorganic particles (page 3, para 0026)
Regarding claims 4-5, Cavanaugh discloses the chemical mechanical polishing composition comprises cobalt corrosion inhibitor such as N-Cocoylsarcosinate (page 4, para 0038), which reads on the anionic surfactant satisfies formula (I) R-S and R is hexyl, septyl, octyl, nonyl, decyl, hexenyl, septenyl, octenyl, nonyl, decenyl, undecenyl, dodecenyl, oleoyl, lauroyl or cocoyl and S is sulfonic acid, benzenesulfonic benzene sulfonic acid, a mono substituted benzenesulfonic benzenesuflonic acid, sarcosine, glutamic acid, phosphoric acid or a mono phosphoric acid ester/ on the anionic surfactant satisfies formula (I) R-S and R is hexyl, octyl, undecyl, dodecenyl, oleoyl, lauroyl or cocoyl and S is sulfonic acid, sarcosine, glutamic acid, phosphoric acid or a mono phosphoric acid ester since the applicants disclose that " According to the invention, the used CMP composition (Q) comprises (B) an anionic surfactant of the general formula (I) R-S (I), R may preferably be C 5-C 20-alkyl group, a C 5-C 20-alkenyl group, a C 5-C 20-alkylacyl group or a C 5-C 20-alkenylacyl group, more preferably R may be hexyl, septyl, octyl, nonyl, decyl, hexenyl, septenyl, octenyl, nonyl, decenyl, undecenyl, dodecenyl, oleoyl, lauroyl or cocoyl most preferably R may be hexyl, septyl, octyl, nonyl, decyl, hexenyl, octenyl, decenyl, dodecenyl, oleoyl, lauroyl or cocoyl particular preferably R may be hexyl, oleoyl, lauroyl or cocoyl. S may preferably be a sulfonic acid derivative, an amino acid derivative or a phosphoric acid derivative or a salt thereof, more preferably S may be sulfonic acid, benzene sulfonic acid, 
These anionic surfactants may be used either individually or in combination or as their salts individually or in combination.For example compound (B) of general formula (I) may be N-Oleoylsarcosine, N-Lauroylsarco-sine, N-Cocoylsarcosine, 4-Dodecylbenzene sulfonic acid, N-Cocoylglutamate or a phosphoric acid hexyl ester" on page 8 of the instant specification
 Regarding claim 6, Cavanaugh discloses that a total amount of the corrosion inhibitor/anionic surfactant is about 0.04 wt % based on a total weight of the chemical mechanical polishing composition (page 6, para 0049), which reads on the claimed range of 0.001 to 0.09 wt% based on a total weight of the chemical mechanical polishing composition 
 Regarding claim 7, Cavanaugh discloses that the chemical mechanical polishing composition comprises glycine/one amino acid (page 5, para 0037-0038, 0039, page 10, para 0082, Table 3). Since the limitation of as a salt is optional, it cannot be used to distinguished the claim over the prior art of Cavanaugh
Regarding claims 9-10, Cavanaugh discloses that the oxidizer comprises hydrogen peroxide (page 7, para 0057)
Regarding claim 15, Cavanaugh discloses that the substrate comprises a cobalt alloy (page 2, para 0015)


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanaugh et al (US 2016/0107289)
  Cavanaugh discloses a chemical mechanical polishing composition comprising, based on total composition weight:
   colloidal silica particles in a total amount of 2 wt% to 6 wt% ( page 4, para 0030), which reads on colloidal silica particles in a total amount of 0.01 to 3 wt% 
   a cobalt corrosion inhibitor such as N-Cocoylsarcosinate in a total amount of 0.004 wt% based on the total weight of the respective CMP chemical mechanical polishing composition ( page 4, para 0038, page 6, para 0049), which reads on an anionic surfactant comprises N-Cocoylsarcosine in a total amount of 0.001 to 0.09 wt% 
  glycine/amino acid in an amount of 0.004 to 0.2 wt %  (page 5, para 0037-0038, 0039-0040, page 6, para 0048-0049, page 10, para 0082, Table 3), which reads on one end of the claimed range of 0.2 to 0.9 wt %. Since the limitation of as a salt is optional, it cannot be used to distinguished the claim over the prior art of Cavanaugh
 hydrogen peroxide in a total amount of about 0.2 wt% to 2 wt% ( page 7, para 0057-0058),
  water/an aqueous medium ( page 8, para 0068), wherein the chemical mechanical polishing composition has a pH about 7 ( page 7, para 0063)



Claims 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cavanaugh et al (US 2016/0107289)
  Cavanaugh discloses a process of manufacturing for the manufacture of a semiconductor device, the process comprising the chemical mechanical polishing a substrate comprising cobalt (page 2, para 0018), in the presence of a polishing composition, the composition comprising: colloidal silica particles in a total amount of 2 wt% to 6 wt% based on a total weight of the chemical mechanical polishing composition ( page 4, para 0030), which reads on colloidal silica particles in a total amount of 0.01 to 3 wt%, a cobalt corrosion inhibitor such as N-Cocoylsarcosinate in a total amount of 0.004 wt% based on the total weight of the respective CMP chemical mechanical polishing composition ( page 4, para 0038, page 6, para 0049), which reads on one anionic surfactant comprises N-Cocoylsarcosine in a total amount of 0.001 to 0.09 wt%, glycine/amino acid in an amount of 0.004 to 0.2 wt %  (page 5, para 0037-0038, 0039-0040, page 6, para 0048-0049, page 10, para 0082, Table 3), which reads on one end of the claimed range of 0.2 to 0.9 wt %,water/an aqueous medium ( page 8, para 0068), wherein the chemical mechanical polishing composition has a pH about 7 ( page 7, para 0063)
Regarding claim 13, Cavanaugh discloses that a static etch rate of the cobalt is less than 100 Å/min (page 11, para 0094-0096, fig. 1)
Regarding claim 14, Cavanaugh discloses that a cobalt material removal rate of the cobalt is in a range of 300 Å/min (page 11, para 0094-0096, fig. 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

       Claim(s) 1-3, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (US 2016/0027657) in view of Cavanaugh et al (US 2016/0107289)
     Shi discloses a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt (see abstract), and wherein the chemical mechanical polishing has a pH about 5 to 10 (page 3, para 0123) and comprises silica abrasive particles/inorganic particles ( page 3, para 0099), an anionic surfactant ( page 4, para 0131)
 glycine, alanine/amino acid in an amount of 0.05 to 10 wt %/ 0.45 wt % of glycine based on the total CMP composition ( page 3, para 0125, page 7, para 0204), which reads on the claimed range of 0.2 to 0.9 wt %, an oxidizer ( page 5, para 0155) and an aqueous carrier ( page 6, para 0168)
  Unlike the instant claimed invention as per claim 1, Shi fails to specifically disclose that the CMP composition comprises an anionic surfactant of the claimed formula (I)
 Cavanaugh discloses a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt (see abstract), and wherein the chemical mechanical polishing has a pH about 5-C 20-alkyl group, a C 5-C 20-alkenyl group, a C 5-C 20-alkylacyl group or a C 5-C 20-alkenylacyl group and S is a sulfonic acid derivative, an amino acid derivative and a phosphoric acid derivative since the applicants disclose that " According to the invention, the used CMP composition (Q) comprises (B) an anionic surfactant of the general formula (I) R-S (I), R may preferably be C 5-C 20-alkyl group, a C 5-C 20-alkenyl group, a C 5-C 20-alkylacyl group or a C 5-C 20-alkenylacyl group, more preferably R may be hexyl, septyl, octyl, nonyl, decyl, hexenyl, septenyl, octenyl, nonyl, decenyl, undecenyl, dodecenyl, oleoyl, lauroyl or cocoyl most preferably R may be hexyl, septyl, octyl, nonyl, decyl, hexenyl, octenyl, decenyl, dodecenyl, oleoyl, lauroyl or cocoyl particular preferably R may be hexyl, oleoyl, lauroyl or cocoyl. S may preferably be a sulfonic acid derivative, an amino acid derivative or a phosphoric acid derivative or a salt thereof, more preferably S may be sulfonic acid, benzene sulfonic acid, sarco-sine, glutamic acid, phosphoric acid or mono phosphoric acid ester or salts thereof, most preferably S may be sulfonic acid, benzene sulfonic acid, sarcosine, glutamic acid or phosphoric acid or salts thereof, particular preferably S may be benzene sulfonic acid, sarcosine, glutamic acid or phosphoric acid or salts thereof, R and S are linked together by a chemical bond for example by forming an amide, an phosphoric acid ester, a sulfonic acid ester or a substituted benzene sulfonic acid. These anionic surfactants may be used either individually or in combination or as their salts individually or in combination.For example compound (B) of general formula (I) may be N-Oleoylsarcosine, N-Lauroylsarco-sine, 
Since both Shi and Cavanaugh are concerned with polishing substrate comprises cobalt using CMP polishing composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included N-Cocoylsarcosinate as an anion surfactant in Shi’s polishing composition to provide desirable protection against corrosion and to modulate cobalt removal rate thus achieving optimum performance as taught in Cavanaugh ( page 11, para 0097, page 12, para 0105)
 Regarding claims 2-3, the modified reference of Shi would have disclosed that the inorganic particles are colloidal silica particles (page 4, para 0147)
 Regarding claims 17-20, the modified reference of Shi would have disclosed that the chemical mechanical polishing composition comprises at least two chelators include alanine, leucine, valine and cysteine ( page 3, para 0125) .Since the limitations of as a salt are optional, they cannot be used to distinguished the claim over the prior art of Shi and Cavanaugh

Claim(s) 8, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh et al (US 2016/0107289) as applied to claims 1-2, 3-4, 5, 6-7, 9-10, 15-16 above and further in view of Shi et al (US 2016/0027657) 
  The features of claim 1 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 8, 17-20, Cavanaugh fails to disclose the limitations of wherein amino comprises serine/ wherein amino acid comprises serine/ wherein amino acid comprises leucine/ wherein amino acid comprises valine/ wherein amino acid comprises cysteine

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included preferred chelators such as serine, leucine, valine and cysteine in Cavanaugh’s polishing composition to provide desirable high and tunable cobalt film removal rate and reduce cobalt film static etch rate for better cobalt film corrosion protection as taught in Shi (page 4, para 0144)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.